Citation Nr: 0738968	
Decision Date: 12/11/07    Archive Date: 12/19/07

DOCKET NO.  03-15 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from June 1965 to June 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The issue on appeal was previously before the Board in June 
2004 and December 2006.  It was remanded both times for 
additional evidentiary development.  


FINDING OF FACT

Competent medical evidence relates currently existing 
hepatitis C to risk factors present in service consisting of 
intravenous drug abuse and risky sexual behavior; giving the 
veteran the benefit of the doubt, the objective medical 
evidence demonstrates that the current hepatitis C is related 
to risky sexual behavior which occurred during active duty.


CONCLUSION OF LAW

Resolving the benefit of the doubt in the veteran's favor, 
hepatitis C was incurred in active military service.  38 
U.S.C.A. §§ 1110, 5103-5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

In June 2002, the veteran submitted a claim of entitlement to 
service connection for hepatitis C.  

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303(a).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

To establish a showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

The Board points out that risk factors for hepatitis C 
include intravenous (IV) drug use, blood transfusions before 
1992, hemodialysis, intranasal cocaine, high-risk sexual 
activity, accidental exposure while a health care worker, and 
various kinds of percutaneous exposure such as tattoos, body 
piercing, acupuncture with non-sterile needles, shared 
toothbrushes or razor blades.  VBA letter 211B (98-110) 
November 30, 1998.

Service connection may be granted only when a disability was 
incurred or aggravated in the line of duty and was not the 
result of the veteran's own willful misconduct or, for claims 
filed after October 31, 1990, the result of his abuse of 
alcohol or drugs.  38 C.F.R. § 3.301(a).

The isolated and infrequent use of drugs by itself will not 
be considered willful misconduct.   However, the progressive 
and frequent use of drugs to the point of addiction will be 
considered willful misconduct.  Where drugs are used to enjoy 
or experience their effects and the effects result 
proximately and immediately in disability or death, such 
disability or death will be considered the result of the 
person's willful misconduct.  Organic diseases and 
disabilities which are a secondary result of the chronic use 
of drugs and infections coinciding with the injection of 
drugs will not be considered of willful misconduct origin.  
Where drugs are used for therapeutic purposes or where use of 
drugs or addiction thereto, results from a service-connected 
disability, it will not be considered of misconduct origin.  
38 C.F.R. § 3.301(c)(3).

An injury or disease incurred during active military, naval, 
or air service shall not be deemed to have been incurred in 
line of duty if such injury or disease was a result of the 
abuse of drugs by the person on whose service benefits are 
claimed.  Drug abuse means the use of illegal drugs 
(including prescription drugs that are illegally or illicitly 
obtained), the intentional use of prescription or non-
prescription drugs for a purpose other than the medically 
intended use, or the use of substances other than alcohol to 
enjoy their intoxicating effects.  38 C.F.R. § 3.301(d); See 
also 38 U.S.C.A. § 105; 38 C.F.R. § 3.1(m).

VA's General Counsel has held that direct service connection 
for a disability that is a result of a claimant's own abuse 
of drugs is precluded for purposes of all VA benefits for 
claims filed after October 31, 1990.  See VAOPGCPREC 7-99 
(1999), 64 Fed. Reg. 52,375 (1999); VAOPGCPREC 2-98 (1998), 
63 Fed. Reg. 31,263 (1998). 

The service medical records are negative as to complaints of, 
diagnosis of or treatment for hepatitis C.  The veteran has 
alleged that he incurred the disease as a result of exposure 
to blood while on active duty, as well as a result of 
unprotected sex and also intravenous drug use.  

There is competent evidence in the claims file documenting 
the current existence of the disability.  Testing which was 
conducted in March 2002 indicates that the veteran was 
positive for hepatitis C.  

There is also competent evidence of record which links the 
currently existing hepatitis C directly to the veteran's 
active duty service.  

A report of a June 2004 VA examination indicates that the 
veteran was diagnosed with hepatitis C in March 2002.  He 
informed the examiner that he used intravenous cocaine a few 
times while on active duty.  The examiner noted that the 
veteran was treated for genital warts and gonococci during 
active duty.  The veteran denied a history of jaundice, 
receiving blood transfusions, tattoos, piercing, hemodialysis 
or organ transplantation.  The diagnoses from the examination 
was that the veteran had hepatitis C infection.  It was the 
examiner's opinion that the veteran's hepatitis C infection 
was as likely as not related to in-service intravenous drug 
abuse as well as high-risk sexual behavior (gonococcal 
infection).  

Another VA examination was conducted in April 2007.  The 
examiner noted the service medical records demonstrate the 
veteran was treated for sexually transmitted disease as well 
as for penile warts.  The veteran denied a history of 
jaundice in the service as well as a history of blood 
transfusions.  He admitted to a history of intravenous drug 
abuse a few times during active duty.  The assessment was 
that the veteran had chronic hepatitis C infection.  The 
examiner noted that both IV drug use and high risk sexual 
behavior are risk factors for hepatitis C infection.  The 
examiner noted that there was evidence of both in the 
veteran's case.  He opined, however, that it was not possible 
to determine which of these two factors played a more 
significant role in being infected with hepatitis C.  The 
examiner concurred with the findings of the June 2004 VA 
examination report that the veteran's current hepatitis C was 
as likely as not related to the history of IV drug abuse in 
service as well as his high risk sexual behavior in service.  
The examiner noted the veteran was treated for sexually 
transmitted diseases while on active duty.  

The Board is presented with the situation where two health 
care professionals have reviewed all the evidence in the 
claims file and both have determined that the veteran's 
hepatitis C was due to either his IV drug abuse or his high 
risk sexual activities while on active duty.  Neither piece 
of evidence indicates that one theory of etiology was more 
likely than the other one.  

In adjudicating a claim for benefits, the Board must 
determine whether a preponderance of the evidence supports 
the claim or whether all of the evidence is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-55 (1990).

The Board finds that the evidence is in relative equipoise 
with regard to whether the veteran's hepatitis C was due to 
IV drug use or due to risky sexual behavior (both of which 
occurred during active duty).  The Board has carefully 
weighed the evidence of record and finds that there exists an 
approximate balance of evidence for and against the claim.  
When the evidence for and against the claim is in relative 
equipoise, by law, the Board must resolve all reasonable 
doubt in favor of the claimant.  See 38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102.  The Board finds that service connection is 
warranted for hepatitis C which was due to risky sexual 
behavior while on active duty.  The Board notes that, under 
38 C.F.R. § 3.301(c)(1), the residuals of venereal diseases 
are not considered to be the result of willful misconduct.  

The Board has considered the fact that the veteran was an 
admitted intravenous drug user in service, and that an injury 
or disease incurred during service is deemed to have been 
incurred in the line of duty unless it was a result of the 
person's own willful misconduct.  38 U.S.C.A. § 105; 38 
C.F.R. § 3.301(a).  Willful misconduct means an act involving 
conscious wrongdoing or known prohibited action; it involves 
deliberate or intentional wrongdoing with knowledge of or 
wanton and reckless disregard of its probable consequences, 
to include the abuse of drugs.  38 C.F.R. §§ 3.1(n), 3.301.  
However, as the medical evidence has also linked the 
veteran's hepatitis C to risky sexual behavior which occurred 
during active duty, a grant of service connection here does 
not rely on a nexus between the veteran's admitted 
intravenous drug use and the disease.  The Board finds, based 
on resolution of reasonable doubt in favor of the veteran, 
that his current hepatitis C was the result of his risky 
sexual behavior during active duty.  There is no evidence of 
any post-service risk factors to negate this conclusion.  
There is no evidence and the veteran has denied having any 
blood transfusions before 1992, tattoos, piercings, 
acupuncture, or dialysis.  Thus, with the resolution of all 
reasonable doubt in the veteran's favor, the Board concludes 
that service connection for hepatitis C is warranted.   

The Board notes that, in November 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA) was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107.  To implement 
the provisions of the law, VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
The VCAA is not applicable where further assistance would not 
aid the veteran in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance "if 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim").  In view of the Board's 
favorable decision in this appeal, further assistance is 
unnecessary to aid the veteran in substantiating his claim. 


ORDER

Entitlement to service connection for hepatitis C is granted.  



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


